OFFICEOFTHEATTORNEYGENERALOFTEXAS
                                                   AUSTIN
        GROVER SELLERS
        A?,ORWLY GENLR*L




grrr.      B.     B.       Sap&J
ItrQauttre             dxm3tary
Teacher Betirameot                    L‘yetcin of Texas
Austin, Texam

Dear       me.         Sapp:                     opinion MO. O-6619
                                                 He: Bllglbillty  OS oar
                                                      for Teacher Ratlro
                                                      one State   De




                                                                    nlon requmsti raadlng


                                                                    been prmmst.66
                                                                   our interpretation




                                       eslth, will the sliglbllltyof these mm-
                                       r Hetirenant benefit6 be affeoted?

                      “8. Utap a teaoher who la on a leave of abeence
           rron        a  arid who recslvcrs ruu pay rrom said aohool,
                            aahool,
           be allowed to muke deposltu with the Teaoher Hetlmnent
           System each month and be considered an active nfmber?*
                                                                                        85




                             Stabsection (2) of &action 1, aticla         liPaZ-1, Vernon'%
    Railsed Civil       dtat:ite%,      reards aa ioliowaz




                             siub880ti0n       (3) 0r the aha   mti0n   I% 448 ~OUMB:


                             “(1)     *%eaohas~ wall     3wm a perasn employed on
          a tuil      the,           ro@ulns
                                ualnry baair by board% of aommi
          oohool dkstrloto,  board% of iodep%Admt %%hool di%trlot%,
          o0uuty ooho01 boarda, l?otlroaant  Board of ?ru%tt%%, Stat%
          Beard Of iMw&IOn    and Sate lkpmtmnt    OS i;dueatloa, boerdr
          of r%gsnt% of oall%jg%a and unlrersitles, an6 any other leglAy
          sowtltuted borrd or aaeACy of %n eduocrtlonel l%stitutlOn or
          orgpniacatton %~pport%d wholly or partly by thr 5x&o.    In
          ail      ~a%08 of doubt, the Iirtirrwm   Board of i”ru%tb%% her&n-
          rtt%r drtlnad,      ehall dster-sine whether a perma in u te ohm
          8% h%iiB8d Ln this  ILOt. A teziohar ebsll mean 8 per8on render-
         illg ecuvlee to organized pubU% %4naatlon in psoiem%loAal
         arid bu%Ineo% m%ntIai%tr~tlon %nd %upervlelon end ln lnotrue-
         tlon, la public  rehooia %n dofl.med In Subseotion (8) of thi%
          3Mtbn.




                         f3Ub%#OtIOO (4) Of tf;% 8&i@ iMOtiOn 1S %% follow%:




                     “(a) ‘~loym’*    8hall naan the, Ltete of ‘imxaa aad
          lmy 0r Ito u6oigac;ted egrnta or *%ncis% with r%%pm%lbillty
          urrd autimrity  ,for publla edueatfon, bush a% the comwi *nd




c
       independbnt echo01 boards, the board4 of regent4 of
       Stats oollege4   and universitiee, the 4ounty s0h001
       boards, or any othsr egsncg of end within the stat4
       by rhioh  a person may b4 eaployed for eervioe in
       public education.”

                You are advlesd that, in our opinion,    the ellgibilitp
of  menssberafor Teacher Hetirenent er4 not afieoted     by the change
in 4Up8RiSiO~3     rroa th4 Depsrtolent or Eduoation to the Department
of Health.     Both dspartmeotr er4 aganciee OS th4 State,    by whloh
pereonr may b4 enployed ior e4rvloe in publio eduoetlon.          YOUr
attention    ia directed  to thm following  language found In subeeotlon
(31, 8 upra : "In all oases 02 doubt, th4 Retiremnt     Board of Trus-
tees * * * ahall dateraim       whether a person is a teaoher a6 de-
fined in this Act.w

               Your second question la enuwsred in ths negetlve.
No sohool district   is authorized by law to pay a teaaher full
pay unlsse the teeoher render4 4om4 ~41~144   to the sohool.    A
teacher on leav4 02 abeeno4 far th4 4nttr4 sohaol year is not
r4nderlng 44rvlo4   to h4r employer and ehoold not be allowed to
make deposit4 with the TeaaherU Betiremnt     Syet4a.

               vi4   trust   that   w4   hev4 ratletactorily        en4wemd your
inquiry.


                                                          Yours very truly

               , 1945
                                              ,
              u                                   By           ,lfii&L
                        ‘FxAs                                            C. F. Gibson
                                                                            A44ie tant